
	
		II
		110th CONGRESS
		2d Session
		S. 2704
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Mrs. Lincoln (for
			 herself and Mr. Crapo) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for Medicare coverage of services of qualified respiratory therapists
		  performed under the general supervision of a physician.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Respiratory Therapy
			 Initiative Act of 2008.
		2.Medicare coverage
			 of services of qualified respiratory therapists performed under the general
			 supervision of a physician
			(a)In
			 generalSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x), as amended by
			 section 114 of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public
			 Law 110–173), is amended—
				(1)in subsection
			 (s)(2)—
					(A)by striking
			 and at the end of subparagraph (Z);
					(B)by adding
			 and at the end of subparagraph (AA); and
					(C)by adding at the
			 end the following new subparagraph:
						
							(BB)respiratory therapy services which would be
				physicians’ services if furnished by a physician (as defined in subsection
				(r)(1)) for the diagnosis and treatment of respiratory illnesses and which are
				performed by a respiratory therapist (as defined in subsection (ddd)) under the
				general supervision of a physician and which the respiratory therapist is
				legally authorized to perform by the State in which the services are performed,
				but only if no facility or other provider charges or is paid any amounts with
				respect to the furnishing of such
				services.
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(ddd)Respiratory TherapistFor purposes of subsection (s)(2)(BB) and
				section 1833(a)(1)(W) only, the term ‘respiratory therapist’ means an
				individual who—
							(1)is credentialed by
				a national credentialing board recognized by the Secretary;
							(2)(A)is licensed to practice
				respiratory therapy in the State in which the respiratory therapy services are
				performed, or
									 (B)in the
				case of an individual in a State which does not provide for such licensure, is
				legally authorized to perform respiratory therapy services (in the State in
				which the individual performed such services) under State law (or the State
				regulatory mechanism provided by State law);
									(3)is a registered
				respiratory therapist; and
							(4)holds a
				bachelor’s
				degree.
							.
				(b)PaymentSection 1833(a)(1) of such Act (42 U.S.C.
			 1395l(a)(1)) is amended—
				(1)by striking
			 and before (V); and
				(2)by
			 inserting before the semicolon at the end the following: (W) with
			 respect to services described in section 1861(s)(2)(BB) (relating to services
			 furnished by a respiratory therapist) that are furnished by a respiratory
			 therapist (as defined in section 1861(ddd)), the amount paid shall be equal to
			 80 percent of the lesser of the actual charge for the services or 85 percent of
			 the fee schedule amount provided under section 1848 for the same services if
			 furnished by a physician.
				(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2009.
			
